DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on December 31, 2019. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2019/000086, filed on January 3, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“100a” in FIG. 1 (based on paragraph 31 in the Specification).
“entire robot 110” (based on paragraph 143 in the Specification).

The drawings are objected to because:
The reference character “Common server 12” in FIG. 2A does not match the description in the Specification.
The reference character “WEB SERVER 14” in FIG. 2A does not match the description in the Specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0105], “robot 10” appears to be a typographical error and should read “robot 100” (based on FIG. 2A).
In paragraph [0129], “head 100b” appears to be a typographical error and should read “head 110b” (based on FIG. 5).
In paragraphs [0164, 0245, 0298, 0307], “head unit 180a” appears to be a typographical error and should read “head unit 180ca” (based on FIG. 6A).
In paragraphs [0219], “first display 181a” and “second display 181b” appear to be a typographical error and should read “first display 182a” and “second display 182b” (based on FIG. 6A).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“service module configured to…” in claim 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al., KR 20170089074 A, hereinafter referred to as KANG, in view of RA, KR 20180109124 A, hereinafter referred to as RA, respectively.
As to claim 1, KANG, as modified by RA, teaches a method of controlling a robot, the method comprising:
initially operating the robot, by a controller of the robot, in a following travel mode to follow behind or at a side of a user (see at least paragraphs 34-37 regarding the mobile robot 100 travels according to the position and movement direction of the user 20. Also, it is possible to drive the mobile robot to follow the user as well as to lead the user, so that the user can observe the driving situation of the mobile robot or the surroundings of the mobile robot, KANG);
(see at least paragraphs 43 and 91-92 regarding a first driving mode. Also, the driving control unit 142 has a first driving mode in which the mobile robot 100 is driven to follow the user 20 and a second driving mode in which the mobile robot 100 is driven to lead the user 20. As an embodiment, the driving mode of the mobile robot 100 may be determined according to a setting of the user 20 through the smart watch 300. In an embodiment, the driving mode of the mobile robot 100 is changed from the first driving mode to the second driving mode or from the second driving mode to the first driving mode by the user 20's direction change (eg, 180° rotational motion, etc.) Can be switched to driving mode, KANG).
KANG teaches a second driving mode. The driving mode of the mobile robot 100 is changed from the first driving mode to the second driving mode or from the second driving mode to the first driving mode by the user 20's direction change (eg, 180° rotational motion, etc.) Can be switched to driving mode. In the case of the second driving mode, the mobile robot 100 performs an operation ahead of the user 20 , and encounters an obstacle or an intersection ahead of the user 20. The direction sensor 180 may be provided to measure a traveling direction or an arrangement direction of the mobile robot 100. Also, when a user (wearable terminal) is detected, the mobile robot switches to a ready state (ST2), and switches to a state following the user (ST3) or a state preceding the user (ST4) according to the user's command (see at least paragraphs 43, 48-49 and 99, KANG), however, KANG does not explicitly teach switching the robot from the following traveling mode to a guide mode, by the controller, in response to a received detection signal and escorting the user to a predetermined destination.
(see at least paragraphs 49-52 regarding navigation module (437) This is a module that performs a function to support the cart robot to move to a safe and optimal route to a desired destination. The obstacle avoidance module 440 is a module that performs a function of avoiding objects and obstacles moving in the moving path when moving to a destination).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RA which teaches switching the robot from the following traveling mode to a guide mode, by the controller, in response to a received detection signal and escorting the user to a predetermined destination with the system of KANG as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of switching the robot from the following traveling mode to a guide mode, by the controller, in response to a received detection signal and escorting the user to a predetermined destination and would have predictably applied it to improve the system of KANG.
As to claim 2, KANG teaches wherein the received detection signal is a signal corresponding to a request for an escort service from the user (see at least paragraphs 40 regarding the smart watch 300 has LF and RF communication functions for low-power operation, and wakes up by an LF signal to initiate a function for controlling the driving of the mobile robot 100, and by RF communication A command (such as a user input or gesture) and/or data (eg, a measurement strength of a received signal of an LF signal, an acceleration/angular velocity measurement value, etc.) for driving control of the mobile robot 100 may be transmitted to the mobile robot 100, KANG).
As to claim 3, KANG does not explicitly teach wherein the switching to the guide mode from the following travel mode includes: receiving a user input including a product search request or a product recommendation request; outputting a guidance message for providing guidance for a recommended product in response to the user input; receiving the request for the escort service for guiding the user to a place corresponding to the recommended product; or guiding the user to the place corresponding to the recommended product while moving the robot ahead of the user.
However, RA teaches wherein the switching to the guide mode from the following travel mode includes: receiving a user input including a product search request or a product recommendation request, outputting a guidance message for providing guidance for a recommended product in response to the user input, receiving the request for the escort service for guiding the user to a place corresponding to the recommended product, and guiding the user to the place corresponding to the recommended product while moving the robot ahead of the user (see at least paragraphs 67-80 regarding the customer directly inputs product information by voice or screen. Searching the database with the information selected in [Fig. 12] to display detailed inquiry information as shown in [Fig. 13], and if there is no product information to be purchased, say “next” or “forward” to find the desired product (817); Alternatively, if there is a product to be purchased, if the product number is spoken from the displayed list, the detailed information of the selected product is displayed as shown in [Fig. 14] (818); If “product location guide service” is selected, the cart robot guides the product location and displays the current moving route and product information on the product display location guide screen as shown in Fig. 16] (823); It provides a guide service to the exhibition location of the product that the customer wants to purchase).

As to claim 4, KANG does not explicitly teach wherein the switching to the guide mode from the following travel mode further includes: scanning a bar code of an article; or outputting a scan result including product information of the scanned article.
However, RA teaches wherein the switching to the guide mode from the following travel mode further includes: scanning a bar code of an article and outputting a scan result including product information of the scanned article (see at least paragraph 68 regarding it is a method of recognizing the purchased product to the cart robot. The customer directly inputs product information by voice or screen, and purchases using a bar code wireless scanner installed separately in the cart robot. There are a method of recognizing a product to a cart robot, a method of recognizing a product code by showing the barcode part of the product to a camera mounted on the robot to purchase a product, and a method of registering a product for purchase online before visiting a store).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RA which teaches wherein the switching to the guide mode from the following travel mode further includes: scanning a bar code of an article and outputting a scan result including product information of the scanned article with the system of KANG as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of scanning a bar code of an article and outputting a scan result including product information of the scanned article and would have predictably applied it to improve the system of KANG.
As to claim 9, KANG does not explicitly teach terminating the guide mode upon the robot arriving at the place corresponding to the recommended product or scanning of the recommended product.
However, such matter is taught by RA (see at least FIG. 18 and paragraphs 81-89 regarding recognizing the barcode of the purchased product by showing it on the camera of the cart robot. Storing the purchase quantity when the cart robot recognizes the purchase quantity. Also, saying “Shop End” by voice to end shopping; Alternatively, if you want to continue shopping, say “continue shopping” by voice; to provide a real-time purchasing service that enables customers to purchase in real time without putting the product they want to purchase in the cart).

As to claim 11, KANG does not explicitly teach wherein the switching to the guide mode from the following travel mode includes: receiving a user input including an event search request or an event recommendation request; outputting a guidance message for providing guidance for a recommended event in response to the user input; receiving the request for the escort service for guiding the user to a place corresponding to the recommended event; or guiding the user to the place corresponding to the recommended event while moving the robot ahead of the user.
However, RA teaches wherein the switching to the guide mode from the following travel mode includes: receiving a user input including an event search request or an event recommendation request, outputting a guidance message for providing guidance for a recommended event in response to the user input, receiving the request for the escort service for guiding the user to a place corresponding to the recommended event, and guiding the user to the place corresponding to the recommended event while moving the robot ahead of the user (see at least paragraphs 66-80 regarding the product promotion and event information management module 541 is an information management module for informing customers of information for promotion activities in the store. The customer directly inputs product information by voice or screen. Searching the database with the information selected in [Fig. 12] to display detailed inquiry information as shown in [Fig. 13], and if there is no product information to be purchased, say “next” or “forward” to find the desired product (817); Alternatively, if there is a product to be purchased, if the product number is spoken from the displayed list, the detailed information of the selected product is displayed as shown in [Fig. 14] (818); If “product location guide service” is selected, the cart robot guides the product location and displays the current moving route and product information on the product display location guide screen as shown in Fig. 16] (823); It provides a guide service to the exhibition location of the product that the customer wants to purchase).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RA which teaches wherein the switching to the guide mode from the following travel mode includes: receiving a user input including an event search request or an event recommendation request, outputting a guidance message for providing guidance for a recommended event in response to the user input, receiving the request for the escort service for guiding the user to a place corresponding to the recommended event, and guiding the user to the place corresponding to the recommended event while moving the robot ahead of the user with the system of KANG as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of receiving a user input including an event search request or an event recommendation request, outputting a guidance message for providing guidance for a recommended event in response to the user input, receiving the request for the escort service for guiding the user to a place corresponding to the recommended event, and guiding the user to the 
As to claim 12, KANG teaches monitoring movement of the user and detecting the specific movement of the user based on sensing data detected by a sensor module of the robot or user image data acquired through a camera of the robot (see at least paragraphs 41, 48-49, and 91 regarding the mobile robot 100 includes a plurality of low frequency (LF) transmitters 130 , a control unit 140 , a driving control unit 142 , a BLE communication module 150 , and a position recognition unit. 160 , an ultrasonic sensor 170 , a direction sensor 180 , and an infrared control module 190 may be included. Also, the rotation of the user 20 is captured by a sensor or the like, and the corresponding information is transmitted to the mobile robot 100, KANG).
As to claim 14, KANG teaches wherein the specific movement of the user is a path departure by the user during escorting the user to the predetermined destination or a rapid change in an activity of the user (see at least paragraphs 14, 43, and 91 regarding when the user rotates 180 degrees while the mobile robot follows the user, the mobile robot switches from the first driving mode to the second driving mode, and the mobile robot drives ahead of the user When the user rotates 180 degrees, the mobile robot may switch from the second driving mode to the first driving mode. Also, the mobile robot 100 can quickly respond to a change in the user's behavior, KANG).
As to claim 15, KANG teaches the driving control unit 142 has a first driving mode in which the mobile robot 100 is driven to follow the user 20 and a second driving mode in which the mobile robot 100 is driven to lead the user 20. As an embodiment, the driving mode of the mobile robot 100 may be determined according to a setting of the user 20 through the smart (see at least paragraph 43, KANG), however, KANG does not explicitly teach uttering, by the robot, a speech message asking whether to switch back to the following travel mode during the guide mode or to switch back to the guide mode during the following travel mode.
However, such matter is taught by RA (see at least paragraphs 46 and 92 regarding the voice recognition/synthesis module 434 is a module that supports mutual communication by utilizing the microphone 521 and the speaker 522 mounted on the cart robot, and outputting a voice guidance message to the customer).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RA which teaches uttering, by the robot, a speech message asking whether to switch back to the following travel mode during the guide mode or to switch back to the guide mode during the following travel mode with the system of KANG as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of uttering a speech message asking whether to switch back to the following travel mode during the guide mode or to switch back to the guide mode during the following travel mode and would have predictably applied it to improve the system of KANG.
As to claim 16, KANG, as modified by RA, teaches a robot, comprising:
a main body (see at least FIGS. 1 and2 and paragraphs 36 and 37, KANG);
(see at least FIGS. 1 and2 and paragraphs 36 and 37 regarding a carriage 110, KANG);
a driver configured to move the main body (see at least paragraph 38 regarding the driving unit 120, KANG); and
a controller configured to (see at least FIG. 3 and paragraph 41 regarding a control unit 140, KANG):
operate the driver such that the robot follows the user during a following travel mode (see at least paragraph 38 regarding the driving unit 120, KANG);
operate the driver such that the robot escorts the user to a predetermined destination during a guide mode (see at least paragraph 38 regarding the driving unit 120, KANG);
switch from the following travel mode to the guide mode in response to a received detection signal (see at least paragraphs 43 and 99 regarding a second driving mode. Also, when a user (wearable terminal) is detected, the mobile robot switches to a ready state (ST2), and switches to a state following the user (ST3) or a state preceding the user (ST4) according to the user's command, KANG); and
switch from the guide mode to the following travel mode upon detecting a specific movement of the user during the guide mode (see at least paragraphs 43 and 91-92 regarding a first driving mode. Also, the driving control unit 142 has a first driving mode in which the mobile robot 100 is driven to follow the user 20 and a second driving mode in which the mobile robot 100 is driven to lead the user 20. As an embodiment, the driving mode of the mobile robot 100 may be determined according to a setting of the user 20 through the smart watch 300. In an embodiment, the driving mode of the mobile robot 100 is changed from the first driving mode to the second driving mode or from the second driving mode to the first driving mode by the user 20's direction change (eg, 180° rotational motion, etc.) Can be switched to driving mode, KANG).
KANG does not explicitly teach a user interface configured to receive input from the user and to provide information, the user interface being located at the main body.
However, such matter is taught by RA (see at least FIG. 7 and paragraphs 68 and 69 regarding the cart robot touch screen).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RA which teaches a user interface configured to receive input from the user and to provide information, the user interface being located at the main body with the system of KANG as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of a user interface configured to receive input from the user and to provide information, the user interface being located at the main body and would have predictably applied it to improve the system of KANG.
As to claim 17, KANG does not explicitly teach wherein the user interface is configured to receive a signal corresponding to a request for the escort service from the user as the received detection signal.
However, such matter is taught by RA (see at least FIG. 7 and paragraphs 68-80 regarding the cart robot touch screen. If “product location guide service” is selected, the cart robot guides the product location and displays the current moving route and product information on the product display location guide screen as shown in Fig. 16] (823); It provides a guide service to the exhibition location of the product that the customer wants to purchase).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RA which teaches wherein the user interface is configured to receive a signal corresponding to a request for the escort service from the user as the received detection signal with the system of KANG as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of receiving a signal corresponding to a request for the escort service from the user as the received detection signal and would have predictably applied it to improve the system of KANG.
As to claim 19, KANG teaches a sensor module including at least one sensor configured to detect a surrounding environment movement and movement of the user (see at least paragraphs 48 and 91 regarding the ultrasonic sensor 170 may be provided to detect an obstacle or an intersection around the mobile robot 100 and the rotation of the user 20 is captured by a sensor or the like, and the corresponding information is transmitted to the mobile robot 100), however, KANG does not explicitly teach a camera configured to acquire user image data, wherein the controller is configured to detect the specific movement of the user based on sensing data detected by the sensor module or the user image data acquired by the camera.
However, such matter is taught by RA (see at least paragraph 48 regarding the object identification module 436 analyzes the image captured by the thermal camera and the 3D camera in real time to identify the object in the image).

As to claim 20, KANG teaches wherein the controller is configured to, while operating in the guide mode, switch to the following travel mode upon receiving a touch input or a speech input by the user interface for making a request for switching to the following travel mode (see at least paragraph 92 regarding it may be notified by vibration or the like through the smart watch so that the user can recognize that the driving mode of the mobile robot 100 has been switched. If the user does not want the driving mode of the mobile robot 100 to be switched, input the driving mode of the mobile robot 100 through a smart watch (such as a button or gesture) to enter the desired driving mode (driving ahead or following the user) ) can be set, KANG).

Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al., KR 20170089074 A, hereinafter referred to as KANG, in view of RA, KR 20180109124 A, .
As to claim 5, KANG, as modified by RA, teaches the customer directly inputs product information by voice or screen, and purchases using a bar code wireless scanner installed separately in the cart robot. There are a method of recognizing a product to a cart robot, a method of recognizing a product code by showing the barcode part of the product to a camera mounted on the robot to purchase a product, and a method of registering a product for purchase online before visiting a store (see at least paragraph 68, RA), however, KANG, as modified by RA, does not explicitly teach wherein the switching to the guide mode from the following travel mode further includes identifying the recommended product based on one or more articles scanned during a predetermined period of time.
However, KONG teaches wherein the switching to the guide mode from the following travel mode further includes identifying the recommended product based on one or more articles scanned during a predetermined period of time (see at least paragraphs 29-33 regarding for AR product trial, the image processing module generates virtual images of related products and superimposes them on the physical customers collected by the image recognition system; commodity recommendation, based on customer inquiries, historical purchase records and current latest commodity activities, using recommendation algorithms to recommend suitable products for customers. Also, the invention can actively identify customers to provide services for them, the robot can provide customers with the functions of product function consultation, AR product trial, product recommendation and route navigation, and customers can get a better and faster shopping experience when they arrive in the store).

As to claim 6, KANG, as modified by RA, teaches the customer directly inputs product information by voice or screen, and purchases using a bar code wireless scanner installed separately in the cart robot. There are a method of recognizing a product to a cart robot, a method of recognizing a product code by showing the barcode part of the product to a camera mounted on the robot to purchase a product, and a method of registering a product for purchase online before visiting a store (see at least paragraph 68, RA), however, KANG, as modified by RA, does not explicitly teach wherein the recommended product is a product related to the one or more articles scanned during the predetermined period of time.
However, KONG teaches wherein the recommended product is a product related to the one or more articles scanned during the predetermined period of time (see at least paragraphs 29-33 regarding for AR product trial, the image processing module generates virtual images of related products and superimposes them on the physical customers collected by the image recognition system; commodity recommendation, based on customer inquiries, historical purchase records and current latest commodity activities, using recommendation algorithms to recommend suitable products for customers. Also, the invention can actively identify customers to provide services for them, the robot can provide customers with the functions of product function consultation, AR product trial, product recommendation and route navigation, and customers can get a better and faster shopping experience when they arrive in the store).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KONG which teaches wherein the recommended product is a product related to the one or more articles scanned during the predetermined period of time with the system of KANG, as modified by RA, as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of wherein the recommended product is a product related to the one or more articles scanned during the predetermined period of time and would have predictably applied it to improve the system of KANG as modified by RA.
As to claim 7, KANG, as modified by RA, does not explicitly teach wherein the switching to the guide mode from the following travel mode further includes: identifying the user; receiving a previous purchase history or a preferred product information of the user from a server; or identifying the recommended product based on the received previous purchase history or the preferred product information of the user.
However, KONG teaches wherein the switching to the guide mode from the following travel mode further includes: identifying the user, receiving a previous purchase history or a preferred product information of the user from a server, and identifying the recommended product based on the received previous purchase history or the preferred product information of the user (see at least paragraphs 20-31 regarding the control host includes a wireless communication module for information interaction with the server. The image recognition system collects images, and the image processing module uses the deep learning framework to perform image recognition on the collected images, including object recognition and face recognition, and actively identify customers who arrive in the store. Also, commodity recommendation, based on customer inquiries, historical purchase records and current latest commodity activities, using recommendation algorithms to recommend suitable products for customers).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KONG which teaches wherein the switching to the guide mode from the following travel mode further includes: identifying the user, receiving a previous purchase history or a preferred product information of the user from a server, and identifying the recommended product based on the received previous purchase history or the preferred product information of the user with the system of KANG, as modified by RA, as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of identifying the user, receiving a previous purchase history or a preferred product information of the user from a server, and identifying the recommended product based on the received previous purchase history or the preferred product information of the user and would have predictably applied it to improve the system of KANG as modified by RA.
As to claim 8, KANG, as modified by RA, teaches wherein the switching to the guide mode from the following travel mode further includes: uttering, by the robot, a speech message for providing guidance for switching to the guide mode (see at least paragraphs 90-93 regarding when the cart robot recognizes the “shopping carrier service” by voice, outputting a voice guidance message to the customer to have a beacon terminal, RA), however, KANG, as modified by RA, does not explicitly teach moving the robot to a predetermined position adjacent to the user based on an expected path to the place corresponding to the recommended product.
However, KONG teaches moving the robot to a predetermined position adjacent to the user based on an expected path to the place corresponding to the recommended product (see at least paragraphs 30 and 31 regarding commodity recommendation, based on customer inquiries, historical purchase records and current latest commodity activities, using recommendation algorithms to recommend suitable products for customers. Also, route navigation guides the customer to the corresponding destination according to the demand destination proposed by the customer).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KONG which teaches moving the robot to a predetermined position adjacent to the user based on an expected path to the place corresponding to the recommended product with the system of KANG, as modified by RA, as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of moving the robot to a predetermined position adjacent to the user based on an expected path to the place corresponding to the recommended product and would have predictably applied it to improve the system of KANG as modified by RA.

Claim(s) 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al., KR 20170089074 A, hereinafter referred to as KANG, in view of RA, KR .
As to claim 10, KANG, as modified by RA, does not explicitly teach terminating the guide mode after a guidance speech message is uttered by the robot when the recommended product is not scanned during a predetermined time after the robot arrives at the place corresponding to the recommended product.
However, such matter is taught by Deyle (see at least paragraphs 267-271 regarding the robot 100 can use locations of likely false positive detections identified by a semantic map to determine if a detected object or individual is the result of a false positive detection. For instance, if a robot scans a wall poster of a person and identifies the person within the poster as an individual, the robot can query a semantic map to see if the location of the poster is associated with frequent or possible false positive detections of individuals. In such embodiments, the robot can flag the potential false positive detection for manual classification by an operator of the robot, can dismiss the detected individual as a likely false positive, can perform additional scans (such as heat scanning, IR scanning, or depth detection) to aid in the classification, or can perform any other suitable action in response to the semantic map identifying the location as associated with false positive detections. In some embodiments, in response to one or more false positive detections within a particular location, the robot can institute a “time-out” period, where subsequent detections within the location are ignored or classified as also likely false positive detections).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Deyle which teaches terminating the guide mode after a guidance speech message is uttered by the robot when the recommended product is not scanned 
As to claim 13, KANG, as modified by RA, does not explicitly teach wherein switching to the guide mode further includes rotating a user interface module including a camera to face the user.
However, Deyle teaches wherein switching to the guide mode further includes rotating a user interface module including a camera to face the user (see at least paragraphs 114-116 regarding the head can rotate relative to the body without otherwise requiring rotation or movement by the robot via the head rotation engine 820. Enabling the head to rotate independently of the rest of the robot can beneficially enable the robot to rotate components coupled to the head, such as the camera/IR array 720A, the 360 degree camera array 720B, and the touch screen display 802. In other words, by rotating the head, the cameras and display of the robot of FIG. 8 can face different directions, allowing the cameras to capture video from a different field of view and allowing the robot to turn the touch screen display such that it faces an individual within a proximity of the robot).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Deyle which teaches wherein switching to the guide 
As to claim 18, KANG, as modified by RA, teaches the driving control unit 142 has a first driving mode in which the mobile robot 100 is driven to follow the user 20 and a second driving mode in which the mobile robot 100 is driven to lead the user 20. As an embodiment, the driving mode of the mobile robot 100 may be determined according to a setting of the user 20 through the smart watch 300. In an embodiment, the driving mode of the mobile robot 100 is changed from the first driving mode to the second driving mode or from the second driving mode to the first driving mode by the user 20's direction change (eg, 180° rotational motion, etc.) Can be switched to driving mode (see at least paragraph 43, KANG), however, KANG, as modified by RA, does not explicitly teach wherein the user interface is rotatable, and wherein the controller is configured to rotate the user interface to face the user when switching to the guide mode.
However, such matter is taught by Deyle (see at least paragraphs 114-116 regarding the head can rotate relative to the body without otherwise requiring rotation or movement by the robot via the head rotation engine 820. Enabling the head to rotate independently of the rest of the robot can beneficially enable the robot to rotate components coupled to the head, such as the camera/IR array 720A, the 360 degree camera array 720B, and the touch screen display 802. In other words, by rotating the head, the cameras and display of the robot of FIG. 8 can face different directions, allowing the cameras to capture video from a different field of view and allowing the robot to turn the touch screen display such that it faces an individual within a proximity of the robot).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Deyle which teaches wherein the user interface is rotatable, and wherein the controller is configured to rotate the user interface to face the user when switching to the guide mode with the system of KANG, as modified by RA, as both systems are directed to a robot and a control method for providing a service by a robot, and one of ordinary skill in the art would have recognized the established utility of rotating the user interface to face the user when switching to the guide mode and would have predictably applied it to improve the system of KANG as modified by RA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666